Citation Nr: 1812213	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  05-12 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

1.  Entitlement to an evaluation in excess of 40 percent for degenerative disease of the lumbosacral spine at L5-S1 with mild central disc herniation (hereinafter lumbar spine disability) from June 7, 2004 to April 25, 2005 and March 1, 2007 to September 20, 2017, in excess of 50 percent from September 20, 2017 to present, and in excess of 60 percent from April 26, 2005 to August 22, 2006.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 20, 2017.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1995 to February 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2004 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2017.  

This matter was most recently before the Board in August 2017, where the Board remanded the issues of increased evaluations for a service-connected lumbar spine disability and TDIU to the RO to for further development.  

An October 2017 rating decision, in relevant part, granted entitlement to TDIU effective September 20, 2017 and granted a higher 50 percent rating for the Veteran's lumbar spine disability effective September 20, 2017.  The RO characterized the grant of TDIU as a full grant of the issue on appeal.  However, the Board notes that the Veteran's TDIU claim is part and parcel of the increased rating claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  As a TDIU was not granted throughout the appeal period for the pending increased rating claim, the RO's decision resulted in only a partial grant of benefits.  Therefore, the Veteran's entitlement to a TDIU remains on appeal.  

The issue of entitlement to TDIU prior to September 20, 2017 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 2017, a Supplemental Statement of the Case was issued addressing the Veteran's claim for increased evaluations for his service-connected lumbar spine disability.

2.  In a January 2018 appeals satisfaction notice, the Veteran indicated he was satisfied and wished to withdraw all remaining issues contained in his recent Supplemental Statement of the Case. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of a claim for increased evaluations for a lumbar spine disability have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2017). 

In October 2017, the RO issued a Supplemental Statement of the Case addressing the Veteran's claim for increased evaluations for his service-connected lumbar spine disability.  In a January 2018 appeals satisfaction notice, the Veteran indicated he was satisfied and wished to withdraw all remaining issues contained in his recent Supplemental Statement of the Case.  Thus, the Board finds that there remain no allegations of errors of law or fact for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.


ORDER

The appeal of the issue of increased evaluations for a lumbar spine disability is dismissed.


REMAND

As noted above, because the October 2017 rating decision did not grant entitlement to TDIU throughout the appeal period, the Veteran's entitlement to a TDIU remains on appeal.  However, the October 2017 rating decision incorrectly characterized the grant of entitlement to TDIU, effective September 20, 2017, as a full grant of the issue on appeal, and thus the issue of entitlement to a TDIU prior to September 20, 2017 was not addressed in the October 2017 supplemental statement of the case.  Consequently, a remand is required so that the issue of entitlement to a TDIU prior to September 20, 2017 can be readjudicated by the AOJ.  38 C.F.R. §§ 19.31, 19.37 (2017).


Accordingly, the case is REMANDED for the following action:

The AOJ should review the claims file and readjudicate the Veteran's claim of entitlement to a TDIU prior to September 20, 2017 on the merits.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


